Citation Nr: 1438230	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for renal cell carcinoma of the right kidney, to include as due to exposure to trichloroethylene.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1965 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2014, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in urology oncology with regard to the claim of service connection for renal cell carcinoma of the right kidney.  In August 2014, the requested VHA opinion was incorporated into the record.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran's renal cell carcinoma of the right kidney became manifest to a degree of 10 percent, or more, within one year after the date of separation from service in October 2005.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for renal cell carcinoma of the right kidney have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The appeal of service connection for renal cell carcinoma of the right kidney has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, renal cell carcinoma (as a malignant tumor) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as malignant tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Renal Cell Carcinoma of the Right Kidney

The Veteran contends that the renal cell carcinoma of the right kidney originated in service.  Specifically, he contends that he was exposed to trichloroethylene in service, and had the renal cell carcinoma of the right kidney to a compensable degree within a year of discharge from active service.  

As the Board is granting the benefit sought on appeal, service connection, based on the theory of presumptive service connection of a chronic disease that became manifest to a compensable degree within a year after service separation (adjudicated below; 38 C.F.R. §§ 3.307, 3.309), the additional theories of direct service connection (38 C.F.R. § 3.303(a),(d)), presumptive service connection based on chronic manifestations in service or continuity of symptomatology since service (38 C.F.R. § 3.303(b)), and the alternate direct service connection theory based on in-service exposure to trichloroethylene are rendered moot because the claim has been granted, so there remain no questions of law or fact as to the fully granted issue; therefore, the direct service connection and presumptive service connection based on chronic manifestations in service or continuity of symptomatology theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides "questions" of law or fact).

Important in this case, 38 C.F.R. § 4.115b, Diagnostic Code 7528 governs ratings for malignant neoplasms of the genitourinary system and grants a minimum compensable rating of 100 percent.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2013).

After a review of all the evidence of record, lay and medical, the Board first finds the Veteran has a current disability of renal cell carcinoma of the right kidney.  With regard to the requirement of a current disability, in a July 2009 VA treatment record, the Veteran was diagnosed with renal cell carcinoma of the right kidney.  Most recently, in a May 2012 VA treatment report, the Veteran continued treatment for residuals of renal cell carcinoma, status post right radical nephrectomy.

The Board next finds that the evidence is at least in equipoise on the question of whether renal cell carcinoma of the right kidney manifested to a compensable (10 percent) degree within a year after separation from active service.  While other disabilities enumerate requisite symptoms in order to qualify for certain compensable percentages (see e.g., 38 C.F.R. § 4.71a et seq.), the lack of requisite symptoms for the minimum compensable rating (100 percent) for malignant neoplasms of the genitourinary system indicates that the mere presence of a malignant neoplasm of the genitourinary system qualifies for a minimum compensable rating of 100 percent.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Evidence against this finding includes a June 2009 VA treatment record that reflects the first documented treatment for renal cell carcinoma of the right kidney.  The first confirmed diagnosis of renal cell carcinoma of the right kidney is found in a July 2009 VA treatment record.  The first record of renal cell carcinoma of the right kidney treatment, dated on June 30, 2009, is over a year from the date of service separation on October 31, 2005.  

Evidence in favor of the finding that renal cell carcinoma of the right kidney manifested to a compensable degree within a year after separation from active service is included in an August 2014 VHA opinion.  Pursuant to a June 2014 request from the Board, a urologic oncologist provided an expert medical opinion in August 2014.  In his expert medical opinion, while Dr. J. D. opined that it is less likely than not that the Veteran would have manifested symptoms of the renal cell carcinoma in service, Dr. J.D. also opined that the Veteran would have a renal mass of 2.5 centimeters in 2004, prior to separation from service.  Dr. J.D. explained that the average growth of 0.26 centimeters per year would reveal a renal mass of 2.5 centimeters in 2004 if the Veteran's renal mass size was 3.8 centimeters in 2009.  Dr. J.D. also opined that it is at least as likely as not that the renal cell carcinoma resulted from exposure to trichloroethylene.  Here, while this evidence also appears favorable to the Veteran's claim, as noted above, the Board is granting service connection based on the theory of presumptive service connection of a chronic disease that became manifest to a compensable degree within a year after service separation, and no further discussions of additional theories of entitlement are necessary.

Regardless of whether the Veteran presented clinical signs and symptoms of the renal cell carcinoma, Dr. J.D.'s expert medical opinion is probative evidence in support of the finding that renal cell carcinoma of the right kidney manifested to a compensable degree within a year after service discharge even though renal cell carcinoma of the right kidney was not diagnosed until approximately four years after service separation.  Dr. J.D.'s medical opinion as an expert in urologic oncology is supported by relevant evidence of the Veteran's medical history regarding the renal cell carcinoma and histology combined with Dr. J.D.'s expertise and knowledge of the characteristics and growth pattern of the type of cancer responsible for the Veteran's renal cell carcinoma.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board 

finds that the criteria for presumptive service connection for renal cell carcinoma of 
the right kidney (as a chronic disease that became manifest to a degree of 10 percent, or more, within one year after the date of separation) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for renal cell carcinoma of the right kidney is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


